 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEVEN WAYNE BONILLA,                          No. 2:18-cv-2557 KJM CKD P
12                        Plaintiff,
13            v.                                        ORDER
14       TRINITY COUNTY,
15                        Defendant.
16

17           Plaintiff is a California prisoner proceeding pro se with a civil action. This proceeding was

18   referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1). Plaintiff has not paid

19   the filing fee for this action which is $400.1 Good cause appearing, plaintiff will be given leave

20   to pay the filing fee.

21   /////

22   /////

23   /////

24   /////

25   /////

26
27   1
       Plaintiff is not permitted to proceed in forma pauperis because he has “struck out” pursuant to
     Title 28 U.S.C. § 1915(g), Bonilla v. Lively, 4:11-cv-3180 CW (N.D. Cal. Oct. 25, 2011), and he
28   does not allege he is under “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that plaintiff is granted 14 days within which to

 2   pay the $400 filing fee for this action. Failure to pay the filing fee within 14 days will result in a

 3   recommendation that this action be dismissed.

 4   Dated: March 28, 2019
                                                       _____________________________________
 5
                                                       CAROLYN K. DELANEY
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     boni2557.21
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
